                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

HEALTHPLAN SERVICES, INC.,

      Plaintiff,
v.                                               Case No.: 8:18-cv-2608-T-23AAS

RAKESH DIXIT, FERON
KUTSOMARKOS, E-INTEGRATE,
INC., KNOWMENTUM, INC., and
MEDIA SHARK PRODUCTIONS,
INC.,

      Defendants.
______________________________________/

                                     ORDER

      Attorneys Shyamie Dixit and Robert Vessel 1 seek permission to withdraw from

representing Feron Kutsomarkos and E-Integrate, Inc. (Doc. 208). Attorney Dustin

Deese also seeks permission to withdraw from representing Rakesh Dixit,

Knowmentum, Inc., Media Shark Productions, Inc., and E-Intergrate, Inc. (Doc. 236).

Plaintiff HealthPlan Services, Inc. opposes both motions. (Docs. 217, 244). Attorney

Dixit also renews his motion. (Doc. 255).

      “A motion to permissively withdraw is a matter in the discretion of the court.”

Obermaier v. Driscoll, No. 2:00-CV-214-FTM-29D, 2000 WL 33175446, at *1 (M.D.

Fla. Dec. 13, 2000). Under Local Rule 2.03, the court may permit attorneys to



1While the motion to withdraw includes Robert Vessel, Attorney Shyamie Dixit is
the only attorney who has appeared from the Dixit Law Firm.

                                            1
withdraw if doing so does not cause a continuance or delay in the case. If permitting

attorneys to withdraw would cause delay or a continuance, counsel must establish

“compelling ethical considerations.” See Alfonso v. Straight Line Installations, LLC,

and Jonathon Snyder, No. 6:08-cv-1842-Orl-35DAB (M.D. Fla. Apr. 16, 2019).

      In deciding what are compelling ethical circumstances, the court is “guided by

the Florida Rules of Professional Conduct.” Albert v. DRS Technologies, Inc., No.

6:11-cv—869-Orl-36DAB, 2012 WL 12898965, at *2 (M.D. Fla. Apr. 18, 2012). Under

the Florida Rules of Professional Conduct,

      (a) When Lawyer Must Decline or Terminate Representation.
      Except as stated in subdivision (c), a lawyer shall not represent a client
      or, where representation has commenced, shall withdraw from the
      representation of a client if:
             (1) the representation will result in violation of the Rules of
             Professional Conduct or law;
             (2) the lawyer’s physical or mental condition materially impairs
             the lawyer’s ability to represent the client;
             (3) the lawyer is discharged;
             (4) the client persists in a course of action involving the lawyer’s
             services that the lawyer reasonably believes is criminal or
             fraudulent, unless the client agrees to disclose and rectify the
             crime or fraud; or
             (5) the client has used the lawyer’s services to perpetrate a crime
             or fraud, unless the client agrees to disclose and rectify the
             crime or fraud.

      (b) When Withdrawal Is Allowed. Except as stated in subdivision
      (c), a lawyer may withdraw from representing a client if:

             (1) withdrawal can be accomplished without material adverse
             effect on the interests of the client;
             (2) the client insists upon taking action that the lawyer
             considers repugnant, imprudent, or with which the lawyer has a
             fundamental disagreement;

                                          2
              (3) the client fails substantially to fulfill an obligation to the
              lawyer regarding the lawyer’s services and has been given
              reasonable warning that the lawyer will withdraw unless the
              obligation is fulfilled;
              (4) the representation will result in an unreasonable financial
              burden on the lawyer or has been rendered unreasonably
              difficult by the client; or
              (5) other good cause for withdrawal exists.

Fla. R. of Professional Conduct 4-1.16. The movant has the burden of establishing

one of these grounds.

       As discussed at the January 24 hearing, Attorney Deese’s and Dixit’s motions

to withdraw are deficient and Attorney Dixit’s “renewed” motion fares no better. All

three motions fail to establish one of the Rule 4-1.16 grounds and show the compelling

ethical considerations required under Local Rule 2.03(b) when permitting withdraw

would likely cause a continuance or delay. Instead, Attorney Dixit’s motion vaguely

cites “irreconcilable differences.”   (Doc. 208, p. 1).    His “renewed” motion again

vaguely cites “irreconcilable differences” and adds, with citation to Rule 4-1.16, his

client discharged his representation. (Doc. 255, p. 2). Attorney Deese’s motion states

“professional considerations require termination of the representation.” (Doc. 236, p.

2).

       All three motions ignore that Rule 4-1.16 repeats in sub-sections (a) and (b) the

phrase “[e]xcept as stated in subdivision (c) . . . .” Importantly, “subdivision (c)” states

in pertinent part: “When ordered to do so by a tribunal, a lawyer shall continue

representation notwithstanding good cause for terminating the representation.” Fla.

R. of Professional Conduct 4-1.16(c).

                                             3
      Not one of the three pending withdraw motions give any specific cause—much

less good cause—for permitting defense counsel to withdraw at this time. On the

contrary, the court is in the middle of addressing alleged discovery misconduct,

including sanctionable conduct (and possibly even spoliation of evidence), in the face

of looming case deadlines.    The court stayed the upcoming discovery deadlines

pending the parties’ jointly requested continuation of the January 24 hearing to

February 25 to permit one final opportunity to comply with numerous discovery

orders prior to fashioning appropriate sanctions, including possibly recommending

case-dispositive sanctions.

      Importantly, all but two defendants are business entities and Local Rule

2.03(e) states corporate entities “may appear and be heard only through counsel.”

Attorney Dixit has been seeking to withdraw for almost three months and Attorney

Deese for over a month. No substitute counsel has appeared. To permit counsel to

withdraw would leave these corporate entities voiceless during an ongoing discovery

dispute to the detriment of the corporate defendants, the plaintiff, and the court.

      Accordingly, Attorney Dixit’s motions to withdraw as counsel (Docs. 208 & 255)

and Attorney Deese’s motion to withdraw as counsel (Doc. 236) are DENIED

without prejudice.

      ORDERED in Tampa, Florida on January 28, 2020




                                          4
